NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                              JUL 10 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10512

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00833-CKJ-
                                                 HCE-1
  v.

ISAURO MORAN-GUILLERMO, a.k.a.                   MEMORANDUM*
Isauro Moran-Guilermo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Mark W. Bennett, District Judge, Presiding

                             Submitted April 22, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Isauro Moran-Guillermo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Moran-Guillermo’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Moran-Guillermo the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Moran-Guillermo has waived his right to appeal his reentry of a removed

alien conviction and 46-month sentence. Because the record discloses no arguable

issue as to the validity of the appeal waiver, we dismiss the appeal. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2